Name: Council Decision (EU) 2015/2035 of 26 October 2015 on the position to be taken on behalf of the European Union within the Trade and Sustainable Development Sub-Committee and the Association Committee in Trade configuration established by the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Georgia, of the other part, as regards the adoption of the Rules of Procedure of the Trade and Sustainable Development Sub-Committee, the establishment of the list of experts on trade and sustainable development by that Sub-Committee, and the establishment of the list of arbitrators by the Association Committee in Trade configuration
 Type: Decision
 Subject Matter: documentation;  Europe;  European construction;  politics and public safety;  electoral procedure and voting;  economic policy;  international affairs
 Date Published: 2015-11-14

 14.11.2015 EN Official Journal of the European Union L 298/14 COUNCIL DECISION (EU) 2015/2035 of 26 October 2015 on the position to be taken on behalf of the European Union within the Trade and Sustainable Development Sub-Committee and the Association Committee in Trade configuration established by the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Georgia, of the other part, as regards the adoption of the Rules of Procedure of the Trade and Sustainable Development Sub-Committee, the establishment of the list of experts on trade and sustainable development by that Sub-Committee, and the establishment of the list of arbitrators by the Association Committee in Trade configuration THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first subparagraph of Article 207(4) in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) Article 431 of the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Georgia, of the other part (1) (the Agreement) provides for provisional application of the Agreement in part. (2) Article 3 of Council Decision 2014/494/EU (2) specifies which parts of the Agreement are to be applied provisionally, including the provisions on the establishment and functioning of the Trade and Sustainable Development Sub-Committee and of the Association Committee in Trade configuration, as set out in Article 408(4) of the Agreement (the Association Committee in Trade configuration), the provisions regarding trade and sustainable development and those on dispute settlement. (3) Pursuant to Article 240(3) of the Agreement, the Trade and Sustainable Development Sub-Committee is to adopt its rules of procedure. (4) Pursuant to Article 243(3) of the Agreement, the Trade and Sustainable Development Sub-Committee is to establish at its first meeting a list of at least 15 individuals who are willing and able to serve as experts in panel procedures on trade and sustainable development. (5) Pursuant to Article 268(1) of the Agreement, the Association Committee in Trade configuration is to establish a list of at least 15 individuals who are willing and able to serve as arbitrators in dispute settlement proceedings within 6 months of the start of the provisional application of the Agreement. (6) It is therefore appropriate to determine the Union position as regards the rules of procedure to be adopted by the Trade and Sustainable Development Sub-Committee, the list of experts on trade and sustainable development to be established by that Sub-Committee, and as regards the list of arbitrators to be established by the Association Committee in Trade configuration, HAS ADOPTED THIS DECISION: Article 1 1. The position to be taken on behalf of the Union within the Trade and Sustainable Development Sub-Committee established by Article 240 of the Agreement, as regards the adoption of the Rules of Procedure of that Sub-Committee and the establishment of the list of experts on trade and sustainable development shall be based on the draft Decisions of that Sub-Committee attached to this Decision. 2. Minor technical corrections to the draft Decisions may be agreed by the representatives of the Union in the Trade and Sustainable Development Sub-Committee without further decision of the Council. Article 2 1. The position to be taken on behalf of the Union within the Association Committee in Trade configuration, as regards the establishment of the list of arbitrators shall be based on the draft Decision of that Committee attached to this Decision. 2. Minor technical corrections to the draft Decision may be agreed by the representatives of the Union in the Association Committee in Trade configuration without further decision of the Council. Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 26 October 2015. For the Council The President F. MOGHERINI (1) OJ L 261, 30.8.2014, p. 4. (2) Council Decision 2014/494/EU of 16 June 2014 on the signing, on behalf of the European Union, and provisional application of the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Georgia, of the other part (OJ L 261, 30.8.2014, p. 1). DRAFT DECISION No 1/2015 OF THE EU-GEORGIA TRADE AND SUSTAINABLE DEVELOPMENT SUB-COMMITTEE of ¦ adopting its Rules of Procedure THE EU-GEORGIA TRADE AND SUSTAINABLE DEVELOPMENT SUB-COMMITTEE, Having regard to the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Georgia, of the other part (1) (the Agreement), and in particular Article 240 thereof, Whereas: (1) In accordance with Article 431 of the Agreement, parts of the Agreement have been applied provisionally since 1 September 2014. (2) Pursuant to Article 240 of the Agreement, the Trade and Sustainable Development Sub-Committee is to oversee the implementation of Chapter 13 (Trade and Sustainable Development) of Title IV (Trade and Trade-related matters) of the Agreement. (3) Pursuant to Article 240(3) of the Agreement, the Trade and Sustainable Development Sub-Committee is to adopt its rules of procedure, HAS ADOPTED THIS DECISION: Article 1 The Rules of Procedure of the Trade and Sustainable Development Sub-Committee, as set out in the Annex, are hereby adopted. Article 2 This Decision shall enter into force on the date of its adoption. Done at ¦, For the Trade and Sustainable Development Sub-Committee The Chair (1) OJ L 261, 30.8.2014, p. 4. ANNEX Rules of Procedure of the EU-Georgia Trade and Sustainable Development Sub-Committee Article 1 General provisions 1. The Trade and Sustainable Development Sub-Committee established in accordance with Article 240 of the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Georgia, of the other part (the Agreement) shall assist the Association Committee in Trade configuration, as set out in Article 408(4) of the Agreement (the Association Committee in Trade configuration), in the performance of its duties. 2. The Trade and Sustainable Development Sub-Committee shall perform the functions set out in Chapter 13 (Trade and Sustainable Development) of Title IV (Trade and trade-related matters) of the Agreement. 3. The Trade and Sustainable Development Sub-Committee shall be composed of representatives of the European Commission and of Georgia, responsible for trade and sustainable development matters. 4. A representative of the European Commission or of Georgia who is responsible for trade and sustainable development matters shall act as Chair of the Trade and Sustainable Development Sub-Committee in accordance with Article 2. 5. The term the Parties in these Rules of Procedure shall be defined as provided for in Article 428 of the Agreement. Article 2 Specific provisions 1. Articles 2 to 14 of the Rules of Procedure of the EU-Georgia Association Committee shall apply, unless otherwise provided for in these Rules of Procedure. 2. The references to the Association Council shall be read as references to the Association Committee in Trade configuration. The references to the Association Committee or the Association Committee in Trade configuration shall be read as references to the Trade and Sustainable Development Sub-Committee. Article 3 Meetings The Trade and Sustainable Development Sub-Committee shall meet as necessary. The Parties shall aim to meet once a year. Article 4 Amendment of Rules of Procedure These Rules of Procedure may be amended by a decision of the Trade and Sustainable Development Sub-Committee in accordance with Article 240 of the Agreement. DRAFT DECISION No 2/2015 OF THE EU-GEORGIA TRADE AND SUSTAINABLE DEVELOPMENT SUB-COMMITTEE of ¦ establishing the list of experts on trade and sustainable development THE EU-GEORGIA TRADE AND SUSTAINABLE DEVELOPMENT SUB-COMMITTEE, Having regard to the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Georgia, of the other part (1) (the Agreement), and in particular Article 243 thereof, Whereas: (1) In accordance with Article 431 of the Agreement, parts of the Agreement have been applied provisionally since 1 September 2014. (2) Pursuant to Article 243(3) of the Agreement, the Trade and Sustainable Development Sub-Committee is to establish a list of at least 15 individuals who are willing and able to serve as experts in panel procedures, HAS ADOPTED THIS DECISION: Article 1 The list of experts on trade and sustainable development for the purposes of Article 243 of the Agreement is established as set out in the Annex. Article 2 This Decision shall enter into force on the date of its adoption. Done at ¦, For the Trade and Sustainable Development Sub-Committee The Chair (1) OJ L 261, 30.8.2014, p. 4. ANNEX LIST OF EXPERTS ON TRADE AND SUSTAINABLE DEVELOPMENT I. Experts proposed by Georgia 1. Nata Sturua 2. David Kikodze 3. Marina Shvangiradze 4. Ilia Osepashvili 5. Roin Migriauli II. Experts proposed by the EU 1. Eddy Laurijssen 2. Jorge Cardona 3. Karin Lukas 4. HÃ ©lÃ ¨ne Ruiz Fabri 5. Laurence Boisson De Chazournes 6. Geert Van Calster III. Chairpersons 1. Jill Murray (Australia) 2. Janice Bellace (USA) 3. Ross Wilson (New Zealand) 4. Arthur Appleton (USA) 5. Nathalie Bernasconi (Switzerland) DRAFT DECISION No 3/2015 OF THE EU-GEORGIA ASSOCIATION COMMITTEE IN TRADE CONFIGURATION of ¦ establishing the list of arbitrators referred to in Article 268(1) of the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Georgia, of the other part THE ASSOCIATION COMMITTEE IN TRADE CONFIGURATION, Having regard to the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Georgia, of the other part (1) (the Agreement), and in particular Article 268(1) thereof, Whereas: (1) In accordance with Article 431 of the Agreement, parts of the Agreement have been applied provisionally since 1 September 2014. (2) Pursuant to Article 408(3) of the Agreement, the Association Committee has the power to adopt decisions as provided for in the Agreement. (3) Pursuant to Article 268(1) of the Agreement, the Association Committee in Trade configuration, as set out in Article 408(4) of the Agreement, is to establish a list of at least 15 individuals who are willing and able to serve as arbitrators in dispute settlement proceedings within six months of the start of the provisional application of the Agreement, HAS ADOPTED THIS DECISION: Article 1 The list of arbitrators for the purposes of Article 268(1) of the Agreement is established as set out in the Annex. Article 2 This Decision shall enter into force on the date of its adoption. Done at ¦, For the Association Committee in Trade configuration The Chair (1) OJ L 261, 30.8.2014, p. 4. ANNEX LIST OF ARBITRATORS I. Arbitrators proposed by Georgia 1. Christian HÃ ¤berli (Switzerland) 2. Donald McRae (Canada) 3. John Adank (New Zealand) 4. Ronald Saborio (Costa Rica) 5. Thomas Cottier (Switzerland) II. Arbitrators proposed by the EU 1. Claus Dieter Ehlermann 2. Giorgio Saccerdoti 3. Jacques Bourgeois 4. Pieter Jan Kuijper 5. Ramon Torrent III. Chairpersons 1. David Unterhalter (South Africa) 2. Merit Janow (US) 3. Helge Seland (Norway) 4. Leora Blumberg (South Africa) 5. William Davey (US)